Title: To Alexander Hamilton from Richard Hunewell, 17 September 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir,
            Castine Sept. 17th. 1799—
          
          I do not wish to be litigious in my applications to you, to mention to the proper Department, Candidates for Cadets, but will in future send a  greater number at one time for your consideration—I now beg leave to offer Mr Oliver Emerson of York in County of York in this state, a young gentleman about 19 years of age he has a good Education & good connections,  a very steady firm young  man, he has been a Clerk in my Office for some time, & has always conducted with the greatest propriety, & I think will make a good Officer—I also recommend Mr. David J. Waters of this place, he is about 22 years of age & is Editor of the   Castine Journal, a young man of handsome abilities, & good character, was formerly a Lieutenant of an Independant Compy at Boston
          should these Gentlemen meet your approbation and   support as Cadets in the 15th Regt. it will be perfectly congenial to my wishes—
          I wish to know Sir if the Non Commissiond Officers who are appointed pro: tem: are to receive Pay from the time they commence   doing the duty provided they continue to  merit the Office to which they are appointed—
          I have the honor to be with great respect Sir Your Most Obedt. Sert.—
          
            Richard Hunewell
          
          Honble. Alexr. Hamilton Esqr. Major Genl. & Inspector Genl. of the United States Army New York
        